DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2022 and 06/08/2022 were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an implantable medical device system and method for determining a patient functional status associated with a patient based on patient-specific functional status parameter values, which is an abstract idea that can be done in the human mind with the aid of pen and paper but is embodied on a computer. Claims 1-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), and the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a system, which is a machine. 
Step 2A - Prong One: Claim 1 recites an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations:
[A1]: calculate, based on at least one accelerometer signal of the plurality of accelerometer signals, a patient-specific functional status parameter value associated with each sit-to-stand test of a set of sit-to- stand tests, wherein the set of sit-to-stand tests includes a plurality of pairs of consecutive sit-to-stand tests, 
[B1]: identify a set of difference metric values, wherein each difference metric value of the set of difference metric values corresponds to a respective pair of consecutive sit-to-stand tests of the plurality of pairs of consecutive sit-to-stand tests; wherein each difference metric value of the set of difference metric values represents a difference between the patient-specific functional status parameter value associated with a first sit-to-stand test of the respective pair of consecutive sit-to-stand tests and the patient-specific functional status parameter of a second sit-to-stand test of the respective pair of consecutive sit-to-stand tests, wherein the first sit-to-stand test occurs after the second sit-to-stand test;
[C1]: calculate a score based on the set of difference metric values; and
[D1]: determine, based on the score, a patient functional status associated with the patient; and
[E1] store the patient functional status in a dataset comprising a set of patient functional statuses, wherein each patient functional status of the set of patient functional statuses comprises a timestamp corresponding to a portion of the plurality of accelerometer signals used to determine the patient functional status. 
These elements [A1]-[E1] of claim 1 are drawn to an abstract idea because they are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processing circuitry configured to” perform the elements [A1]-[E1], nothing in the claim precludes the above steps from practically being performed in the mind. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. See the October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50). For instance, a skilled artisan is capable of looking at accelerometer signals, determining parameters of the signals such as maximums and minimums, comparing those parameters, determining a patient functional status, and recording the patient functional statuses and their corresponding times. 
Claim 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception:  
[A2]: an implantable medical device configured to be implanted in a patient, the implantable medical device comprising: communication circuitry configured to establish a communication link and transfer data between the IMD intra-corpus and a computing device extra-corpus; and accelerometer circuitry configured to generate a plurality of accelerometer signals including a sagittal axis accelerometer signal, a vertical axis accelerometer signal and a transverse axis accelerometer signal, wherein the sagittal axis accelerometer signal indicates an acceleration along a sagittal axis, wherein the vertical axis accelerometer signal indicates an acceleration along a vertical axis, wherein the transverse axis accelerometer signal indicates an acceleration along a transverse axis, and wherein the sagittal axis, the vertical axis, and the transverse axis represent three axes of a cartesian coordinate system; and
[B2]: processing circuitry configured to...
This elements [A2]-[B2] of claim 1 does not integrate the exception into a practical application of the exception.  These elements merely (1) add the words “apply it” (or an equivalent) with the judicial exception - see MPEP 2106.05(f); (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
In particular, element [A2] amounts to mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). Additionally, element [B2] is instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Accordingly, each of the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A2]: an implantable medical device configured to be implanted in a patient, the implantable medical device comprising: communication circuitry configured to establish a communication link and transfer data between the IMD intra-corpus and a computing device extra-corpus; and accelerometer circuitry configured to generate a plurality of accelerometer signals including a sagittal axis accelerometer signal, a vertical axis accelerometer signal and a transverse axis accelerometer signal, wherein the sagittal axis accelerometer signal indicates an acceleration along a sagittal axis, wherein the vertical axis accelerometer signal indicates an acceleration along a vertical axis, wherein the transverse axis accelerometer signal indicates an acceleration along a transverse axis, and wherein the sagittal axis, the vertical axis, and the transverse axis represent three axes of a cartesian coordinate system; and
[B2]: processing circuitry configured to...
In particular, simply reciting the element [A2] does not qualify as significantly more because the use of an implantable medical device with communication circuitry and accelerometer circuitry is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Furthermore, such an implantable medical device is well-understood, routine, and conventional, as is evidenced by US 7,848,810 B1 (Nabutovsky) which discloses that implantable sensors for detecting body position and/or body movement are available, are being developed and/or have been proposed. Nabutovsky therefore indicates that the sensors are well-understood, routine, and conventional. Nabutovsky further discloses that examples of such sensors are disclosed in US Pat. No. 6,658,292, (Kroll ‘292), US Pat. No. 6,466,821, (Kroll ‘821), and US Pat. No. 6,625,493 (Pianca). The Examiner notes that Kroll ‘292 discloses a 3D accelerometer, telemetry circuitry, and a microcontroller in Fig. 2; Kroll ‘821 discloses a multi-axis accelerometer, telemetry communications circuitry, and a microprocessor in Fig. 1 and Col. 4, lines 48-67; and Pianca discloses a 3D accelerometer, telemetry circuitry, and a microcontroller in Fig. 2. The Examiner notes that 3D accelerometers are capable of measuring acceleration signals along a sagittal, vertical, and transverse axis of a Cartesian coordinate system. The above disclosures indicate that the element [A2] is well-understood, routine, and conventional.
Additionally, simply reciting the element [B2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 2-17 and 21-22 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process), with the following exceptions:
Claim 8: activate the communication circuitry to transmit the averaged patient-specific functional status parameter value from the IMD to the computing device;
Claim 10: in response to an activation command, power-on the accelerometer circuitry to generate the plurality of accelerometer signals including the sagittal axis accelerometer signal, the vertical axis accelerometer signal, and the transverse axis accelerometer signal; and
Claim 11: in response to a deactivation command, power-down the accelerometer circuitry for a predetermined period of time to conserve power of the IMD.
Each of these claim limitations do not integrate the exception into a practical application of the exception. In particular, the element of claim 8 is merely adding insignificant extra-solution activity to the judicial exception, e.g., simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016). The element of claim 10 is (1) merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g). The element of claim 11 does not integrate the exception into a practical application of the exception because it is merely (1) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); (2) adds the words “apply it” (or an equivalent) with the judicial exception - see MPEP 2106.05(f); and/or (3) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Each of these claim limitations do not amount to significantly more than the judicial exception itself. 
The element of claim 8 is merely adding insignificant extra-solution activity to the judicial exception, e.g., simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016). Additionally, the element of claim 8 is a conventional, routine, and well-known element as evidenced by US 2002/0026103 A1 (Norris). Norris discloses that commercially released IMDs are interrogatable using RF telemetry transmissions in telemetry sessions initiated between the IMD and an externally-located medical device (EMD) in paragraph [0004].  
The element of claim 10 is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018). Additionally, the element of claim 10 is a conventional, routine, and well-known activity as evidenced by “Comparison of Algorithms to Determine Jump Height and Flight Time from Body Mounted Accelerometers” (Monnet) and “Reproducibility and Validity of the Myotest for Measuring Step Frequency and Ground Contact Time in Recreational Runners” (Gouttebarge). Monnet discloses that the Myotest is a widely used and commercial device composed of a 3D-accelerometer for monitoring parameters of users (Paragraph 1 of 1 Introduction). Gouttebarge discloses that the Myotest begins data collection with the user pressing the enter button in the middle of the device (Paragraph 1 of Myotest of Material and Methods). Such disclosures indicate that the activation of a tri-axial accelerometer for data collection is a conventional, routine, and well-known activity. 
The element of claim 11 does not integrate the exception into a practical application of the exception because it is merely adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018). Additionally, the element of claim 11 is a conventional, routine, and well-known activity as evidenced by US 2004/0220633 A1 (Wagner). Wagner discloses algorithms known in the art for judiciously turning on and off the skeletal muscle signal detection routine (¶ [0082]), wherein the skeletal muscle signal detection includes utilizing an accelerometer (Claims 26 and 35 and ¶¶ [0050], [0056]).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

The analysis of claim 18 is as follows:
Step 1: Claim 18 is drawn to a method, 
Step 2A - Prong One: Claim 18 recites an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In particular, claim 18 recites the following limitations:
[A1]: calculating, based on at least one accelerometer signal of the plurality of accelerometer signals, a patient-specific functional status parameter value associated with each sit-to-stand test of a set of sit-to- stand tests, wherein the set of sit-to-stand tests includes a plurality of pairs of consecutive sit-to-stand tests; 
 [B1]: identifying a set of difference metric values, wherein each difference metric value of the set of difference metric values corresponds to a respective pair of consecutive sit-to-stand tests of the plurality of pairs of consecutive sit-to-stand tests; wherein each difference metric value of the set of difference metric values represents a difference between the patient-specific functional status parameter value associated with a first sit-to-stand test of the respective pair of consecutive sit-to-stand tests and the patient-specific functional status parameter of a second sit-to-stand test of the respective pair of consecutive sit-to-stand tests, wherein the first sit-to-stand test occurs after the second sit-to-stand test;
 [C1]: calculating a score based on the set of difference metric values; and
[D1]: determining, based on the score, a patient functional status associated with the patient; 
[E1] storing the patient functional status in a dataset comprising a set of patient functional statuses, wherein each patient functional status of the set of patient functional statuses comprises a timestamp corresponding to a portion of the plurality of accelerometer signals used to determine the patient functional status. 

These elements [A1]-[E1] of claim 18 are drawn to an abstract idea because they are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, nothing in the claim precludes the above steps from practically being performed in the mind. If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. See the October 2019 Update on Subject Matter Eligibility and the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) (84 Fed. Reg. 50). For instance, a skilled artisan is capable of looking at accelerometer signals, determining parameters of the signals such as maximums and minimums, comparing those parameters, determining a patient functional status, and recording the patient functional statuses and their corresponding times.
Claim 2A - Prong Two: Claim 18 recites the following limitation that is beyond the judicial exception:  
[A2]: an implantable medical device (IMD) system, generating a plurality of accelerometer signals including a sagittal axis accelerometer signal, a vertical axis accelerometer signal and a transverse axis accelerometer signal, wherein the vertical axis accelerometer signal indicates an acceleration along a vertical axis, wherein the transverse axis accelerometer signal indicates an acceleration along a transverse axis, and wherein the sagittal axis, the vertical axis, and the transverse axis represent three axes of a cartesian coordinate system
This element [A2] of claim 18 does not integrate the exception into a practical application of the exception. This elements merely (1) add the words “apply it” (or an equivalent) with the judicial exception - see MPEP 2106.05(f); (2) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); (3) adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and/or (4) generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
In particular, element [A2] amounts to mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.05(g). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A2]: an implantable medical device (IMD) system, generating a plurality of signals including a sagittal axis signal, a vertical axis signal and a transverse axis signal.
In particular, simply reciting the element [A2] does not qualify as significantly more because the use of an implantable medical device with communication circuitry and accelerometer circuitry is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying or storing the results of the algorithm that uses conventional, routine, and well known elements- see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Furthermore, such an implantable medical device is well-understood, routine, and conventional, as is evidenced by US 7,848,810 B1 (Nabutovsky) which discloses that implantable sensors for detecting body position and/or body movement are available, are being developed and/or have been proposed. Nabutovsky therefore indicates that the sensors are well-understood, routine, and conventional. Nabutovsky further discloses that examples of such sensors are disclosed in US Pat. No. 6,658,292, (Kroll ‘292), US Pat. No. 6,466,821, (Kroll ‘821), and US Pat. No. 6,625,493 (Pianca). The Examiner notes that Kroll ‘292 discloses a 3D accelerometer of an implantable medical device in Fig. 2; Kroll ‘821 discloses a multi-axis accelerometer of an implantable medical device in Fig. 1 and Col. 4, lines 48-67; and Pianca discloses a 3D accelerometer of an implantable medical device in Fig. 2. The Examiner notes that 3D accelerometers are capable of measuring acceleration signals along a sagittal, vertical, and transverse axis of a Cartesian coordinate system. The above disclosures indicate that the element [A2] is well-understood, routine, and conventional.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 19-20 depend from claim 18, and recite the same abstract idea as claim 18. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process). In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Response to Arguments
Rejections under 35 U.S.C. § 101
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
The Applicant asserts, on pages 12-14 of the response filed 05/02/2022, that the processing circuitry configured to perform the steps, as recited by amended independent claim 1, is not drawn to a mental process because they include a multi-step manipulation of data that requires a significantly greater number of data-manipulation steps than the independent claim of TQP, which the Federal Circuit acknowledged does not recite a mental process. The Applicant asserts that this means that amended independent claim 1 does not recite a mental process. 
The Applicant’s arguments are not persuasive because the steps as recited in amended independent claim 1 are a multi-step manipulation that could conceivably be performed in the human mind. The Federal Circuit in Synopsys discloses that the multiple data manipulation steps specific to the claims of TQP were a multi-step manipulation that could not conceivably be performed in the human mind. Therefore, analysis of the specific steps of the claims of TQP must be considered in the determination of the whether a multi-step manipulation can or cannot be conceivably be performed in the human mind. However, the steps of the amended independent claim 1 are not similar to the steps of the claims of TQP, and the steps of the amended independent claim 1 can be conceivably be performed in the human mind. The Examiner maintains that the steps of claim 1 are mental processes because the steps involve basic arithmetic and mathematical manipulation of values of a signal which could conceivably be performed in the human mind with the aid of pencil and paper. For example, a skilled artisan can look at accelerometer signals of a patient performing sit-to-stand tests, determine parameters of the signals such as maximums and minimums, compare those parameters, determine a patient functional status, and then memorizing or writing down the timestamps and patient functional status. Additionally, the computations and data manipulation as a whole do not amount to a process that cannot conceivably be performed in the human mind with the aid of pencil and paper. 

The Applicant asserts, on pages 14-18 of the response filed 05/02/2022, that amended independent claim 1 limits the alleged abstract idea into a practical application of using accelerometer signals generated by an implantable medical device in order to analyze a set of sit-to-stand tests performed by the patient. 
This argument is not persuasive for the following reasons. 
The Applicant asserts the element “meaningfully limits the claim because it requires the accelerometer signal to be collected by circuitry an implantable medical device, and not ordinary processing circuitry” and because “the accelerometer signals collected by the implantable medical device tracks patient movements during sit-to-stand tests”  (Page 17 of the response filed 05/02/2022) and “Collecting a plurality of accelerometer signals using accelerometer circuitry of an implantable medical device is not mere data gathering because this element requires that an implantable medical device collect the accelerometer signals” (Page 18 of the response filed 05/02/2022). 
This argument is not persuasive. The implantable device and accelerometry circuitry are recited at such a high level of generality that they amount to ordinary processing circuitry. Additionally, the use of the implantable device for collecting accelerometer signals is not more than mere data gathering because it only amounts to tracking patient movements during sit-to-stand tests. US 7,848,810 B1 (Nabutovsky) (previously cited) indicates that implantable medical devices with accelerometers are well-known. Therefore, the implantable device and accelerometry circuitry do not integrate the judicial exception into a practical application and does not amount to significantly more.  
The Applicant asserts that the element of claim 1 integrates the exception into a practical and is not insignificant extra-solution activity because it is “unlike the claim elements that the court have held to be ‘well known’” (Page 16 of the response filed 05/02/2022). 
This argument is not persuasive. The Examiner asserts that the Applicant’s arguments are not commensurate with the scope of the rejection because the determination of whether an element is a well-known, routine, and conventional activity, is only evaluated in Step 2B of eligibility analysis (i.e., the determination of whether a claim amounts to significantly more than the judicial exception itself) (see MPEP 2106.05(d)). Therefore, the “well-known” consideration is not relevant to the determination of whether an element integrates the exception into a practical application. However, for the sake of argument, the Examiner makes the following comments. The determination of whether an element is well-known, routine or conventional is based on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. MPEP 2106.05(d) (I). The required factual determination of whether an activity is well-understood, routine and convention must be expressly supported in writing, and appropriate forms of support include a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). See MPEP 2106.05 (d)(I)(2). Page 7 of the Final Rejection mailed 02/08/2022 describes the determination of the use of an implantable device with accelerometry circuitry for collecting a plurality of accelerometer signals as being a well-known, routine, and conventional activity. 

The Applicant asserts, on page 19 of the response filed 05/02/2022, that the accelerometer circuitry being a part of an implantable medical device “improves the process of analyzing accelerometer signals to determine a patient functional status, because the implantable medical device is located within the patient, meaning that the implantable medical device moves when the patient moves”. This argument is not persuasive. The collection of accelerometer signals of a patient using an implantable medical device is not an improvement to the technology or technical field because it is well-known in the technical field to collect accelerometer signals of a patient using an implantable medical device. See page 7 of the Final Rejection mailed 02/08/2022 which describes the determination of the use of an implantable device with accelerometry circuitry for collecting a plurality of accelerometer signals as being a well-known, routine, and conventional activity. 

The Applicant’s arguments with regards to the patent eligibility of claims 2-22 are not persuasive because the Applicant’s arguments with regards to claim 1 are not persuasive.  The rejections of claims 1-22 under 35 U.S.C. § 101 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792